Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00091-CV

                                  Melissa HERNANDEZ,
                                         Appellant

                                              v.

  CHRISTUS SPOHN HEALTH SYSTEM CORP. d/b/a Christus Spohn Hospital Kleberg,
                             Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 14-03-53076-CV
                       Honorable Richard C. Terrell, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. Costs of
the appeal are taxed against the parties who incurred them.

       SIGNED February 18, 2015.


                                               _____________________________
                                               Marialyn Barnard, Justice